Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 11/11/2020 in which claims 01-23 are pending ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 07 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Approximately” is defined as "near or approaching a certain state” (see www.Dictionary.com). Neither the claims, nor the specification, defines how much the difference from the ratio range of  0.2 to 0.7 should be in order for the “approximately” condition to be met.  
In other words, does 0.19 to 0.69 or 0.21 to 0.71 satisfy this limitation of approximately …?  Therefore claim 07 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 01, 02, 04, 08, 09, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumpelmann et al (US 2018/0107015 A1).
	As to claim 01, Dumpelmann discloses a polarization spectral filter comprising: (See ¶0096; Figs. 2, modified 4a-b below)
	a first reflector (1); (See ¶0096; Figs. 2, modified 4a-b below)
	a second reflector (3), the first reflector (1) and the second reflector being disposed to face each other in a first direction; and (See ¶0096; Figs. 2, modified 4a-b below)
	a grating layer (2) disposed between the first reflector (1) and the second reflector (3), (See ¶0096, ¶0131; Figs. 2, modified 4a-b below)
	wherein the grating layer (2) comprises a plurality of first grating elements and a plurality of second grating elements, the first grating elements and the second grating elements being alternately arranged with each other in a second direction perpendicular to the first direction, (See ¶0125, ¶0126, ¶0131; Figs. 2, modified 4a-b below)
	The grating layer (2) consist of a first and second grating elements. The master structure (MS) and the protective layer (PL) creates a first and second grating elements respectively by, the separation of the trenches of the metallic nanostructures.
	wherein each of the plurality of first grating elements (MS) includes a first dielectric material having a first refractive index, and (See ¶0131-¶0133; Figs. 2, modified 4a-b below)
	wherein each of the plurality of second grating elements includes a second dielectric material having a second refractive index different from the first refractive index. (See ¶0131-¶0133; Figs. 2, modified 4a-b below)

    PNG
    media_image1.png
    636
    543
    media_image1.png
    Greyscale


	As to claim 02, Dumpelmann discloses the polarization spectral filter, wherein each of the first grating elements and the second grating elements has a rod shape, and the plurality of first grating elements and the plurality of second grating elements are arranged one-dimensionally. (See ¶0125; Figs. 2, modified 4a-b above)
	As to claim 04, Dumpelmann discloses the polarization spectral filter, wherein, based on at least one of thicknesses of the plurality of first grating elements and the plurality of second grating elements, arrangement periods of the plurality of first grating elements and arrangement periods of the plurality of second grating elements, and a ratio of the plurality of first grating elements to the plurality of second grating elements, the polarization spectral filter is configured to transmit therethrough light in a first wavelength band, from among light having a first linear polarization component, and transmit therethrough light in a second wavelength band different from the first wavelength band, from among light having a second linear polarization component perpendicular to the first linear polarization component. (See ¶0010-¶0012, ¶0126, ¶0127, ¶0129, ¶0135; Figs. 2, modified 4a-b above)
	As to claim 08, Dumpelmann discloses the polarization spectral filter, wherein the first dielectric material and the second dielectric material are transparent with respect to the light in the first wavelength band and the light in the second wavelength band. (See ¶0132; Figs. 2, modified 4a-b above)
	As to claim 09, Dumpelmann discloses the polarization spectral filter, further comprising a band pass filter disposed on a surface of the first reflector (1), the band pass filter being configured to block the light in the first wavelength band and to transmit therethrough the light in the second wavelength band. (See ¶0100, ¶0107; Figs. 2, modified 4a-b above)
	The birefringent subwavelength resonating structure (BSRS) (2) passes and rejects the frequency of a particular wavelength; therefore, it acts as a bandpass filter. 
	As to claim 10, Dumpelmann discloses the polarization spectral filter, further comprising a quarter wave plate (1) disposed on a surface of the first reflector. (See ¶0140; Figs. 2, modified 4a-b above)
	The incident polarizer (1) is combined with a retarder that can be circular, which changes a linear polarization to a circular polarization. This element arrangement is equivalent to quarter wave plate. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 03 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpelmann in view of Kim et al (US 2019/0277693 A1)
	As to claim 03, Dumpelmann teaches the polarization spectral filter of claim 1, in which this claim depends on.
	Dumpelmann does not explicitly teach wherein a first surface of each of the plurality of first grating elements and a first surface of each of the plurality of second grating elements are in contact with the first reflector, and
	wherein a second surface of each of the plurality of first grating elements, opposite to the first surface of each of the plurality of first grating elements, and a second surface of each of the plurality of second grating elements, opposite to the first surface of each of the plurality of second grating elements, are in contact with the second reflector.
	However, Kim does teach in an analogous art wherein a first surface of each of the plurality of first grating elements (810) and a first surface of each of the plurality of second grating elements (835) are in contact with the first reflector, and (See ¶0109-¶0111, ¶0116; Figs. 11, 13).
	wherein a second surface of each of the plurality of first grating elements (810), opposite to the first surface of each of the plurality of first grating elements, and a second surface of each of the plurality of second grating elements (835), opposite to the first surface of each of the plurality of second grating elements, are in contact with the second reflector. (See ¶0109-¶0111, ¶0116; Figs. 11, 13).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the filter of Dumpelmann wherein a first surface of each of the plurality of first grating elements and a first surface of each of the plurality of second grating elements are in contact with the first reflector, and
	wherein a second surface of each of the plurality of first grating elements, opposite to the first surface of each of the plurality of first grating elements, and a second surface of each of the plurality of second grating elements, opposite to the first surface of each of the plurality of second grating elements, are in contact with the second reflector.
	The advantage of this inclusion is to provide a light filter including a plurality of filter units having different resonance wavelengths, wherein each of the plurality of filter units includes a cavity layer configured to output light of constructive interference.
	Claim(s) 05, 06, 07 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpelmann.
	As to claims 05, 06, Dumpelmann teaches the polarization spectral filter of claim 4, in which this claim depends on.
	Dumpelmann does not explicitly teach wherein the thicknesses of each of the plurality of first grating elements and each of the plurality of second grating elements are approximately 90 nm to approximately 350 nm. (See ¶0126; Figs. 2, modified 4a-b above)
	wherein the arrangement periods of the plurality of first grating elements and the arrangement periods of the plurality of second grating elements are in a range from approximately 150 nm to approximately 300 nm. (Claim 06). (See ¶0127; Figs. 2, modified 4a-b above)
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 2144.05(I)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the filter of Dumpelmann wherein the thicknesses of each of the plurality of first grating elements and each of the plurality of second grating elements are approximately 90 nm to approximately 350 nm, and wherein the arrangement periods of the plurality of first grating elements and the arrangement periods of the plurality of second grating elements are in a range from approximately 150 nm to approximately 300 nm.
	The advantage of this inclusion is to influence the position of a localized surface plasmon resonances (LSPR) by comprising a periodic array of silver nanowires it can be used to carry out color filtering in the visible spectral range.
	As to claim 07, Dumpelmann teaches the polarization spectral filter of claim 4, in which this claim depends on.
	Dumpelmann does not explicitly teach wherein the ratio of the plurality of first grating elements to the plurality of second grating elements is in a range from approximately 0.2 to approximately 0.7.
However, differences in grating ratio between the first and second grating elements will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratio is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(A,II).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the filter of Dumpelmann wherein the ratio of the plurality of first grating elements to the plurality of second grating elements is in a range from approximately 0.2 to approximately 0.7.
	The advantage of this inclusion is to provide a light filter including a plurality of filter units having different resonance wavelengths, wherein each of the plurality of filter units includes a cavity layer configured to output light of constructive interference.


Allowable Subject Matter
Claim 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 11, Even though Dumpelmann teaches the filter of claim 01, it does not explicitly teach alone or in combination a polarization spectral filter, wherein the first reflector comprises a plurality of first dielectric layers and a plurality of second dielectric layers, the plurality of first dielectric layers and the plurality of second dielectric layers being alternately stacked with each other in a third direction,
wherein the second reflector comprises a plurality of third dielectric layers and a plurality of fourth dielectric layers, the plurality of third dielectric layers and the plurality of fourth dielectric layers being alternately stacked with each other in the third direction,
wherein each of the plurality of first dielectric layers includes a dielectric material having a refractive index that is different from a dielectric material included in each of the plurality of second dielectric layers, and
wherein each of the plurality of third dielectric layers includes a dielectric material having a refractive index that is different from a dielectric material included in each of the plurality of fourth dielectric layers.	
Claims 12 are also objected due to their dependency of claim 11.
	As to claim 13, Even though Dumpelmann teaches the filter of claim 01, it does not explicitly teach alone or in combination a polarization spectral filter, wherein the grating layer further comprises a plurality of third grating elements, each of the plurality of third grating elements including a third dielectric material having a third refractive index different from the first refractive index and the second refractive index, and
	wherein the plurality of first grating elements, the plurality of second grating elements, and the plurality of third grating elements are alternately with each other arranged in the second direction.

Claims 14-23 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 14, none of the prior arts alone or in combination discloses a polarization spectral filter array, comprising a plurality of unit filter arrays that are two-dimensionally arranged,
wherein each of the plurality of unit filter arrays comprises a first polarization spectral filter set configured to transmit therethrough light in a first wavelength band; and
a second polarization spectral filter set configured to transmit therethrough light in a second wavelength band different from the first wavelength band,
wherein the first polarization spectral filter set comprises a first polarization spectral filter configured to transmit therethrough light having a first linear polarization component, from among the light in the first wavelength band; and
a second polarization spectral filter configured to transmit therethrough light having a second linear polarization component perpendicular to the first linear polarization component, from among the light in the first wavelength band,
wherein the second polarization spectral filter set comprises a third polarization spectral filter configured to transmit therethrough the light having the first linear polarization component, from among the light in the second wavelength band; and
a fourth polarization spectral filter configured to transmit therethrough the light having the second linear polarization component, from among the light in the second wavelength band,
wherein each of the first polarization spectral filter, the second polarization spectral filter, the third polarization spectral filter, and the fourth polarization spectral filter comprises: a first reflector and a second reflector disposed to face each other in a first direction; and a grating layer disposed between the first reflector and the second reflector, wherein the grating layer comprises a plurality of first grating elements and a plurality of second grating elements, the plurality of first grating elements and the plurality of second grating elements being alternately arranged with each other in a second direction perpendicular to the first direction, wherein each of the plurality of first grating elements includes a first dielectric material having a first refractive index, and Al
wherein each of the plurality of second grating elements includes a second dielectric material having a second refractive index different from the first refractive index. 
As for claim 23, none of the prior arts alone or in combination discloses a polarization spectral sensor comprising a polarization spectral filter array including a plurality of unit filter arrays arranged two-dimensionally; and
an image sensor including a plurality of sensing pixels arranged two-dimensionally, the plurality of sensing pixels being configured to sense intensity of light transmitting through the polarization spectral filter array,
wherein each of the plurality of unit filter arrays comprises a first polarization spectral filter set through which light in a first wavelength band transmits; and
a second polarization spectral filter set through which light in a second wavelength band different from the first wavelength band transmits,
wherein the first polarization spectral filter set comprises a first polarization spectral filter configured to transmit therethrough light having a first linear polarization component, from among the light in the first wavelength band; and

a second polarization spectral filter configured to transmit therethrough light having a second linear polarization component perpendicular to the first linear polarization component, from among the light having the first wavelength band,
wherein the second polarization spectral filter set comprises a third polarization spectral filter configured to transmit therethrough the light having the first linear polarization component, from among the light in the second wavelength band; and
a fourth polarization spectral filter configured to transmit therethrough the light having the second linear polarization component, from among the light in the second wavelength band,
wherein each of the first polarization spectral filter, the second polarization spectral filter, the third polarization spectral filter, and the fourth polarization spectral filter comprises:
a first reflector and a second reflector disposed to face each other in a first direction; and
a grating layer disposed between the first reflector and the second reflector,
wherein the grating layer comprises a plurality of first grating elements and a plurality of second grating elements, the plurality of first grating elements and the plurality of second grating elements being alternately arranged with each other in a second direction perpendicular to the first direction,
wherein each of the plurality of first grating elements includes a first dielectric material having a first refractive index, and
wherein each of the plurality of second grating elements includes a second dielectric material having a second refractive index different from the first refractive index.
The closest prior art, Kim et al (US 2019/0277693 A1) discloses a light filter includes a plurality of filter units having different resonance wavelengths, wherein each of the plurality of filter units includes a cavity layer configured to output light of constructive interference. Kim does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 14 and 23; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 15-22 are allowed due to their dependency of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877